 304DECISIONSOF NATIONALLABOR RELATIONS BOARDLee Optical of Missouri,Inc.andProduction Workersof Chicago and Vicinity,an affiliate of ChicagoTruck Drivers, Helpers and Warehouse WorkersUnion(Independent). ,Case 13-CA-11278July 19, 1972DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDKENNEDYUpon a charge filed on February 28, 1972, byProduction Workers of Chicago and Vicinity, hereincalled the Charging Party, and duly served on LeeOptical of Missouri, Inc., herein called the Respon-dent, the General Counsel of the National LaborRelationsBoard, by the Regional Director forRegion 13, issued a complaint on March 24, 1972,againstRespondent, alleging that Respondent hadengaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearingbefore a Trial Examiner were duly served on theparties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on September 23,1971,followingaBoardelectioninCase13-RC-12464, Chicago Truck Drivers, Helpers andWarehouse Union (Independent), herein called theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commenc-ing on or about October 1, 1971, and at all timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative, althoughthe Union has requested and is requesting it to do so.On April 10, 1972, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint.On May 5, 1972, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment, averring that the pleadings reveal nodisputes on any relevant or material facts whichwould necessitate a hearing. Subsequently, on May10, 1972, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCausewhy the General Counsel'sMotion forSummary Judgment should not be granted. Respon-'Official notice is taken ofthe recordin the representation proceeding,Case 13-RC-12464,as the term"record" is definedin Secs102 68 and102 69(f) of theBoard's Rules and Regulations,Series 8, as amended SeeLTV Electrosystems, Inc,166 NLRB938, enfd 388F 2d 683 (C A 4, 1968),dent thereafter filed a response to Notice To ShowCause and a Motion To Remand.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer and in its response, Respondentcontends, in effect, that the General Counsel'sMotion for Summary Judgment be denied for twoaffirmative reasons: (1) the RegionalDirector'serroneous action in overruling its objections to theconduct of the election in the underlying representa-tion case invalidated the certification, and (2) lachesand equitable estoppel resulting from the Union'sunconscionable delay between issuance of certifica-tionand its request to meet and bargain. TheGeneral Counsel submits that Respondent's firstaffirmative defense does not raise any issue properlytriable in the instant unfair labor practice proceedingand its second defense is legally inadequate andtherefore the Board should grant the Motion forSummary Judgment. We agree.The record in Case 13-RC-12464 establishes that,pursuant to the Regional Director's Decision andDirection of Election of July 2, 1971, an election bymail ballot was conducted between July 26 andAugust 9, 1971, among the employees in the unitfound appropriate by the Regional Director. Thetally of ballots showed that of 35 eligible voters, 19ballots were cast, of which 13 were for and 2 againstthe Union and 4 were challenged.On August 16, 1971, Respondent timely filedObjections to Conduct Affecting Results of Election,and a Motion To Transfer Proceedings to the Boardwhich was denied. The objections alleged in sub-stance that the conduct of the mail ballot electionwas an abuse of the Board's policies and proceduresand, because of the unreliability of the mails and thelack of proper safeguards to insure ballot delivery toall eligible voters, 16 eligible employees did not voteand their ballots could have affected the results ofthe election. After the Regional Director investigatedthe objections, on September 23, 1971, he issued aSupplemental Decision on Objections and Certifica-tionofRepresentative in which he (1) overruledRespondent's objections because of the absence ofany evidence as to some and the absence of legallysufficient evidence as to the others and (2) certifiedGolden AgeBeverageCo,167NLRB 151,IntertypeCo v Penello,269F Supp 573 (D.C Va, 1967);FollettCorp,164 NLRB 378, enfd 397 F 2d91 (C A 7, 1968),Sec 9(d) of the N LRA198 NLRB No. 53 LEE OPTICALOF MISSOURI, INCtheUnion as the exclusive collective-bargainingrepresentative of the employees in the appropriateunit.On October 8, 1971, Respondent filed with theBoard a Request for Review of the RegionalDirector's Supplemental Decision on Objections andCertification of Representative, reiterating its objec-tions.The Board, on November 3, 1971, denied therequest finding that it raised no substantial issueswarranting review.By its first affirmative defense attacking theRegional Director's action in the representation case,the Respondent is seeking to relitigate issues whichwere fully raised and previously determined.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.2All issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.3For its second and final defense, Respondentargues that the. Motion for Summary Judgmentshould be denied and the complaint dismissed on thebasis of laches and equitable estoppel. It asserts thattheUnion's alleged unconscionable delay fromSeptember 23, 1971, when it was certified toFebruary 17, 1972, when it requested bargaining,resulted in detriment and prejudice to the Respon-dent and in the possibility that the Respondent mightbe forced to bargain with a minority representativewhich could be imposed on the employees. As theUnion's request and its subsequent unfair laborpractice charges all occurred during the 1-yearcertification period, which carries an almost irrebutt-able presumption of majority representation, we findno merit in the Respondent's defense .4We shall, accordingly, grant the Motion forSummary Judgment.On the basis of the entire record, the Board makesthe following:2SeePittsburgh Plate GlassCo v N LR B,313 U S 146, 162 (1941),Rules and Regulations of the Board,Secs102 67(1) and 102 69(c)3 In its answer to the complaint,Respondent denies that it is incommerce and asserts that it is without knowledge as to whether the UnionFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT305Respondent, a Missouri corporation, maintainingits principal place of business at 1403 Slocum Street,Dallas,Texas, and operating a chain of 26 retailstores in the Chicago metropolitan area, has been atalltimesmaterialherein engaged in the retaildistribution of optical products.During the pastcalendar year, a representative period, Respondentdid a gross volume of business in excess of $1million. During the same period, Respondent directlypurchased and received at its Chicago metropolitanarea facilitiesmaterials valued in excess of $50,000from suppliers located in States other than Illinois.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDChicago Truck Drivers, Helpers and WarehouseWorkers Union (Independent) is a labor organiza-tionwithin the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.TheRepresentation Proceeding1.The unitThe following employees of theRespondentconstitute a unit appropriatefor collective-bargain-ing purposeswithin the meaning of Section 9(b) ofthe Act:All employeesand receptionistsemployed by theEmployer at its ChicagoMetropolitan storeslisted inAppendix "A," attached hereto, butexcluding storemanagers and professional em-ployees, guards and supervisorsas defined in theAct.2.The certificationDuring the period July 26 through August 9, 1971,a majority of the employees of Respondent in saidunit, in a secret mail ballot election conducted underthe supervision of the Regional Director for Region13,designated the Union as their representative forthe purpose of collective bargaining with the Respon-dent.The Union was certified as the collective-is,or has been,a labor organization within the meaningof the ActHowever,these issues have been raised and determined in the underlyingrepresentation case and are not litigable herein4Skelly Oil Co.,192 NLRB No 106 306DECISIONSOF NATIONALLABOR RELATIONS BOARDbargaining representative of the employees in saidunit on September 23, 1971, and the Union continuestobe such exclusive representative within themeaning of Section 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about February 17, 1972, andat all times thereafter, the Union has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about February 22, 1972, andcontinuing at all times thereafter to date, theRespondent has refused, and continues to refuse, torecognizeand bargain with the Union as theexclusive representative for collective bargaining ofall employees in said unit.Accordingly,we find that the Respondent has,since February 22, 1972, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close,intimate,and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.Inorder to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit.SeeMar Jac Poultry Company, Inc.,136NLRB 785;Commerce Companyd/b/a Lamar Hotel,140 NLRB 226, 229,enfd.328 F.2d 600(C.A. 5),cert.denied 379 U.S. 817;BurnettConstructionCompany,149 NLRB 1419, 1421,enfd. 350 F.2d 57(C.A. 10).The Board,upon the basis of the foregoing factsand the entirerecord,makes the following:CONCLUSIONS OF LAW1.Lee Optical of Missouri, Inc., is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2.Chicago Truck Drivers, Helpers and Ware-houseWorkersUnion (Independent) is a labororganization within the meaning of Section 2(5) ofthe Act.3.All employees and receptionists employed bytheEmployer at its Chicago Metropolitan storeslisted in Appendix "A," attached hereto, but exclud-ing storemanagers and professional employees,guards and supervisors as defined in the Actconstitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4.Since September 23, 1971, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about February 22, 1972, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the approriateunit,Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that Respondent, LeeOptical of Missouri, Inc., its officers, agents, succes-sors, and assigns, shall: LEE OPTICALOF MISSOURI, INC.1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditionsofemployment with Chicago TruckDrivers,Helpers andWarehouseWorkers Union(Independent) as the exclusive bargaining represent-ative of its employees in the following appropriateunit:All employees and receptionists employed by theEmployer at its Chicago Metropolitan storeslisted inAppendix "A," attached hereto, butexcluding store managers and professional em-ployees, guards and supervisors as defined in theAct.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Chicago, Illinois, stores copies of theattached notice marked "Appendix B."5 Copies ofsaid notice, on forms provided by the RegionalDirector for Region 13, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaft-er, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for Region 13, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.307APPENDIX A3301North LincolnAvenueChicago,Illinois4749 North LincolnAvenueChicago,Illinois8639 South CottageGroveChicago,Illinois6001West NorthAvenueOak Park,Illinois1324Milwaukee AvenueChicago,Illinois11127 South MichiganAvenueChicago,Illinois6351 South HalstedStreetChicago,Illinois4218 South ArcherAvenueChicago,Illinois13046 South WesternAvenueBlue Island,Illinois1115 Lake StreetOak Park,Illinois,9124 South CommercialAvenueChicago, Illinois3 East WashingtonStreetChicago, Illinois4752 North BroadwayChicago, Illinois9515 South WesternAvenueChicago,Illinois2739 Milwaukee AvenueChicago,Illinois6328West CermakBerwyn,Illinois3942WestMadisonStreetChicago, Illinois1825West Glen FloraWaukegan,Illinois31North BroadwayAurora,Illinois15Douglas StreetElgin, Illinois2417West DevonAvenueChicago,Illinois3505 South HalstedStreetChicago,Illinois5 In the event that this Order is enforced by a Judgment of a UnitedStates Courtof Appeals,the words in the notice reading "Postedby Order8822 South Ciceroof the NationalLaborRelations Board" shall read "Posted Pursuantto aAvenue1604 Otto StreetJudgment of the United States Courtof AppealsEnforcingan Order of theNational Labor Relations Board "Oak Lawn, IllinoisChicago Heights,Illinois 308DECISIONSOF NATIONALLABOR RELATIONS BOARD4787 NorthMilwaukee1074Mount ProspectAvenuePlazaChicago,IllinoisMount Prospect,IllinoisAPPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agenecy of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Chica-go Truck Drivers, Helpers and Warehouse Work-ersUnion (Independent) as the exclusive repre-sentative of the employees in the bargaining unitdescribed below.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tiveof all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All employees and receptionists employedby the Employer at its Chicago Metropolitanstores listed inAppendix "A," attachedhereto, but excluding store managers andprofessional employees, guards and supervi-sors as defined in the Act.LEE OPTICAL OFMISSOURI, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Everett McKinley Dirksen Building,Room 881, 219 South Dearborn Street, Chicago,Illinois 60604, Telephone 312-353-7572.